DETAILED ACTION

This Office Action for U.S. Patent Application No. 16/674,403 is responsive to communications filed on 09/15/2021, in reply to the Non-Final Rejection of 06/18/2021. Currently, claims 1-7, 9-15, and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claims 5-6 and 13-14, these claims were rejected under 35 U.S.C. 112(b) as being indefinite. The Applicant submits that the amendments to claims 5 and 13 are sufficient to overcome these rejections. The Examiner respectfully agrees. As such, the rejections of these claims under 35 U.S.C. 112(b) have been withdrawn.

In regard to claim 1, the Applicant submits that the cited references do not teach or suggest “the second set is positioned on the mirror assembly” and that the controller “calibrates the second set while the position [of the mirror body] is set to the extended position” as recited in the claim. Additionally, Applicant notes that calibration of the mirror angle is not recited in the claims. Moreover, the Office does not argue that Lawson discloses calibration of the sensors disposed on the mirror after extension of the mirror. (Office Action, pp. 5-6). Notwithstanding the foregoing, Lawson does not remedy the deficiencies of Dupuis with respect to calibration of the second set of sensors when the mirror body is extended, as recited in claim 1. Further, the parties agreed during the Examiner Interview of 09/14/2021 that the references did not disclose sensor calibration in this regard. Applicant’s arguments, see Remarks, filed 09/15/2021 and Examiner Interview Summary Record of 09/21/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

In regard to claims 10 and 17, The Applicant submits that these independent claims contain substantially similar limitations to those presented in claim 1, and thus, are allowable for similar reasons to those discussed above with regard to claim 1. The Examiner respectfully agrees. As such, the rejections of claims 10 and 17 have also been withdrawn.

In regard to claims 2-7, 9, 11-15, and 18-20, these claims are either directly or indirectly dependent upon the independent claims 1, 10, or 17, respectively. As such, since the arguments and amendments relating to the independent claims have been found to be sufficient to overcome their rejections, these claims are now in condition for allowance at least by virtue of their dependency upon an allowable base claim. As such, the rejections of these claims have also been withdrawn.

Allowable Subject Matter

Claims 1-7, 9-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to two sets of sensors, selectively activating the second set of sensors based on the position, and calibrates the second set of sensors while the position is set to the extended position.

The closest prior art of reference, Dupuis et al. (U.S. Publication No. 2019/0061626), discloses a system for adjusting vehicle side mirrors including a detection device for indicating that a trailer is hitched to the vehicle, and provides cameras and sensors. However, Dupuis does not expressly disclose selectively activating a second set of sensors based on the position, and calibrates the second set of sensors while the position is set to the extended position.

The next closest prior art of reference, Lawson et al. (U.S. Publication No. 2020/0346581), discloses image sensors on the side mirrors of a vehicle, which provide input into an electronic control .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488